Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-20 rejected under 35 U.S.C. 101 for being directed to an abstract idea in the form of a mental process.
Step 2A, Prong One: Claims 1, 17 and 20 recite the steps of:
receiving, at a computing device, a natural language search query (a human could visually notice the search query/on paper);
identifying a first set of semantic concepts in the natural language search query (the human can identify keywords use in the query);
creating a vector representation of semantic concepts in the identified first set of semantic concepts in the identified first set of semantic concepts (the human could generate a vector representation of the input query based on an established vector format for the particular keyword being utilized. For example, 3 potential semantic categories in a vector (person, place, or thing).  A human could mentally read a search query such as Alexandria, Virginia and mentally produce the semantic vector of (0, 1, 0) indicating Alexandria as a place.  Due to the general, high level description of the vector, Examiner would not find the applicant’s contention that a vector would be impractical for a human to determine);
identifying a second set of semantic concepts comprising semantic concepts having a vector representation within a predetermined threshold of similarity to the vector representation of one or more of the semantic concepts in the first set of semantic concepts; (the human can identify and calculate of the similarity measures performed with regard to the vector representing input keywords or questions)
performing a search of the corpus of documents based on the first set of semantic concepts and the second set of semantic concepts to obtain a result set of documents (a human could visually notice the search of the documents or on paper. For example, the corpus could consist of 2 documents which is easily read by a person);
identifying a third set of semantic concepts based on the result set of documents (the human can repeated identify keywords based on the result set of documents);
presenting the result set of documents to a user (present or display result to a user, for example, on paper); and
presenting the first set of semantic of concepts, the second set of semantic concepts, and the third set of semantic concepts to the user(present or display to a user, for example, on paper) .
The creation of a vector representation does not add any degree of complexity so as to exclude practical human performance. The claims do not specify a computer-specific process for the creation of the vector or any algorithms used.  The claims also say nothing as to the contents of the vector representation that indicate any level of complexity that would render its creation impractical for a human. Due to the general, high level description of the vector, Examiner would not find the applicant’s contention that a vector would be impractical for a human to determine. Using Word2Vec (claim 9) which is well-known to produce vectors representation and for step 2B the use of Word2Vec is well-known, routine, and conventional as shown in Melnikov (2016/0232142, [0069] – a word vector generated by the well-known word2vec algorithm). There is no improvement to a particular field of technology in 2A prong Two. Claims 17 and 20, as for Step 2A, Prong Two the abstract idea, as claimed, is not integrated into a practical application, recite the additional elements of a system comprising a processing device, a non-transitory processor readable storage medium, and a computer readable medium containing programming instructions stored thereon are recited at a high level of generality such that they amount to no more than mere instructions to implement that abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstracts idea into a practical application. See MPEP 2106.04(d). For Step 2B, as explained in Step 2A Prong Two, claims 17 and 20 recite the additional elements of a system comprising a processing device, a non-transitory processor readable storage medium, and a computer readable medium containing programming instructions stored thereon. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Dependent claims 2-16 and 18-19 are also rejected under 35 U.S.C. 101 for being directed to an abstract idea in the form of a mental process because they depend on rejected claims 1, 17, and 20.
Response to Arguments
3.	Applicant’s arguments filed 09/19/22, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-20 have been withdrawn.
Applicant's arguments filed 09/19/22 with respect to the 101 rejection(s) have been fully considered but they are not persuasive.
Applicant argues that “…the human mind cannot practically create a vector representation of semantic concepts in the identified set of semantic concepts, as recited in independent claim 1, and similarly recited in independent claims 17 and 20”. Examiner respectfully disagrees. Examiner doesn’t think there is anything in the way the semantic vector representation is being claimed that precludes practical human performance.  The claims do not specify a computer-specific process for the creation of the vector or any algorithms used.  The claims also say nothing as to the contents of the vector representation that indicate any level of complexity that would render its creation impractical for a human.  For example, 3 potential semantic categories in a vector (person, place, or thing).  A human could mentally read a search query such as Alexandria, Virginia and mentally produce the semantic vector of (0, 1, 0) indicating Alexandria as a place.  Due to the general, high level description of the vector, Examiner would not find the applicant’s contention that a vector would be impractical for a human to determine.  
	Applicant further argues that “… for a large corpus of documents, it is not practical for a human to search each document to determine if they contain the first or second set of semantic concepts.  Accordingly, Applicant respectfully submits that the human mind cannot practically perform a search of the corpus of documents based on the first set of semantic concepts and the second set of semantic concepts to obtain a result set of documents, as recited in independent claim 1, and similarly recited in independent claims 17 and 20, and all claims that depend thereon…”. Examiner respectfully disagrees. The claims also make no mention of the number of documents or the size of the documents included in the corpus so the attorney is relying on features which are not claimed.  For example, the corpus could consist of 2 documents which is easily read by a person.
	With respect to depend claims 2, 5, 6, 9, Applicant argues that the human mind cannot practically identify keywords terms within the natural language search query using a natural language processing kit, identify keywords terms using term frequency-inverse document frequency based n-gram generation, the TF-IDF score, utilize Word2vec embedding to create the vector representation of the semantic concepts in the first set of semantic concepts. Examiner respectfully submits that a lot of the applicant’s invention is just using a combination of established toolkits for semantic extraction and the well-known word2vec for vector creation and not a practical application or machine that is being improved by the process. The claims do not point to a specific improvement in computers in their communication role or provides a specific improvement to a particular field of technology in the way computers operate.
Allowable Subject Matter
4.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652